MEMORANDUM **
Eric R. Buchanan appeals from his jury-trial conviction and 60-month sentence for attempted possession with intent to distribute 500 grams or more of cocaine, and distribution of ecstasy, both in violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Buchanan’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Appellant has filed a pro se supplemental opening brief and a motion to take judicial notice. The motion for judicial notice is granted. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal, especially in light of the fact that the district court has subsequently re-sentenced Buchanan.
Counsel’s motion to withdraw is GRANTED, and the judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.